As filed with the Securities and Exchange Commission on December 23, 2009 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 108 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 81 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on January 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Asian Small Companies Portfolio, Global Growth Portfolio, Greater China Growth Portfolio, Multi-Cap Growth Portfolio and Worldwide Health Sciences Portfolio have also executed this Registration Statement. Eaton Vance Asian Small Companies Fund Class A Shares - EVASX Class B Shares - EBASX A diversified fund investing in smaller companies based in Asia Eaton Vance Greater China Growth Fund Class A Shares - EVCGX Class B Shares - EMCGX Class C Shares - ECCGX Class I Shares - EICGX A non-diversified fund investing in the China Region Prospectus Dated January 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Asian Small Companies Fund 3 Greater China Growth Fund 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization 13 Valuing Shares 14 Purchasing Shares 14 Sales Charges ^ 18 Redeeming Shares ^ 20 Shareholder Account Features ^ 21 Additional Tax Information ^ 22 Financial Highlights ^ 24 Asian Small Companies Fund ^ 24 Greater China Growth Fund ^ 26 2 Fund Summaries Asian Small Companies Fund Investment ^ O bjective ^ The Funds investment objective is to seek capital growth. The Fund currently invests its assets in Asian Small Companies Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund ^ The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 18 of this Prospectus and page 20 of the Funds Statement of Addditional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 1.25% 1.25% Distribution ^ and Service (12b-1) Fees 0.50% 1.00% Other Expenses ^ 1 . ^ 10 % ^ 1 . ^ 10 % Total Annual Fund Operating Expenses 2.
